‘Tom Rictesp 34ma45060-BHS Document 111 Filed 08/01/19 Pagd1 ag (®@
Washinghm Stabe Refo renabory

a Boy TTT
Monroe WA 48272

UNITED STATES DISTRICT CouURT
WESTERN DISTRICT OF WASHINGTON

” AT “TACOMA
THOMAS W.S. RICHEY, CASE NO? Ci2-5060-BHS
PLainkige,
v PLAINTIFF'S MOTION For
STAY OF PROCEEDINGS
ok . DENNIS BDAHNE, AND MOTION TO CoMPEL
ee . Dependant. DIscovery

 

 

 

Plainkiff, Thomas Richey, pro-se, hereby submits
this motion to stay proceedings re Ehis Court's
Order For an evidentiary hearing and requests
this Court Lo compel Richey's discovery request

Upon Lhe decendant,

Richey-- {

 
Case 3:12-cv-05060-BHS Document 111 Filed 08/01/19 Page 2 oe of l®

REASON FOR STAY

On reglecbion, Richey made an ill-advised false Flippank

Skatemenb to his wige in an effork to baik and antagonize

his
Prison Stagg Monikbering and Seizing his mail. In breir effort

bo grasp Some SembLence of vicbory From the Jaws OF defeat
Berendank is taking this case down a rabbié hole, Richey’s
false statemenk to his wife can be easily verified i¢ the

dependant simply Produces the Stafford Cree Corrections Ceaker

(secc) Intensive Managemenk Unit (mmo) Behavioral Logbook Records

CF the day Richey dekailed the incidenk jn his grievance

occurred . Such mandatory Behavioral Logbook Records

are and
have been

Compukerized for many years and Cherefore

easily retrievable. These. records will contain ag report

ispanic Female guard that Mentions
deng ing Richey his Lard and Shower ZEc,

From Ehe obese Wi

in addiEion,
the befendant Should Produce a true ane Correch record

that bokh pictures and idenkifies cach Stage member

Wwerking in Ehe Scce-rmMy that day. Either of bhese
documents will effectively Plug this rabbit hole the
DerendanE is Keen to take us down

Richey, and Ghis Courb, will be better served Ehrough

the production OF Ehese records because , as Long as

 Rict EY-~2

 
Case 3:12-cv-05060-BHS Document 111 Filed 08/01/19 Ryge-wpheap 5 of 10

the derendank does not doctor said documents or claim their
Unavailibility , Richey can Verify the claims made in his

grievance and this Coark will nok waste Judicial kime
and resources with an evidenkiary hearing,

Richey requests bEhis Courk ko skay evidenkiary
hearing Proceedings Pending the Lime ib taxes ke
Produce these records. Frankly, ik is mind boggling
thet defendant did not Ehink og bhis recourse, Perhaps
Befendank was disbracked py Prying info Richey’s private
Communications with his WHEE, |

Additionally , Richey . requests this Courk to Compel.
the Derendank be produce Ehese documents Focthwi th,

Withouk delay, without redackion, and withouk any

dockoring or Felse claims OF UM availabili by. The
bruth as Richey keld j& jg his 9p

revance. can be Proven
by Said records ,

and .Sqie records Shoule be Produced
Perjury ig q Serious, OF Fensive Charge Ehab could ar Peck
Richey’s plans to Legally Prackise Law. This Courk Should

9rank him the cecords he requests Eo exonerake him

of the dicf& DefencanE seems Keen bo throw.

Dated) bhis ZGth olay of Suly , 2019

RicHEey-- Tom ws PicHey

 
